Citation Nr: 1439013	
Decision Date: 09/02/14    Archive Date: 09/09/14

DOCKET NO.  06-14 739	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA)  Regional Office (RO)
 in Roanoke, Virginia


THE ISSUE

Entitlement to service connection for a right foot disability.


REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Attorney


ATTORNEY FOR THE BOARD

Jeanne Schlegel, Counsel



INTRODUCTION

The Veteran served on active duty from October 1977 to October 1980. 

This appeal to the Board of Veterans' Appeals (Board) arose from an October 2005 rating decision in which the RO denied service connection for a right foot disability.  In October 2005, the Veteran filed a notice of disagreement.  A statement of the case (SOC) was issued in April 2006, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) later in April 2006. 

In January 2010, the Board denied service connection for a right foot disability.  The Veteran appealed the Board's January 2010 decision to the United States Court of Appeals for Veterans Claims (Court).  In September 2010, the Court granted a Joint Motion for Remand (JMR) filed by representatives for both parties, vacating the Board's decision, and remanding the claim on appeal to the Board for further proceedings consistent with the Joint Motion. 

In March 2011, March 2012, and December 2012, the Board remanded the claim for service connection to the RO for additional development.  Subsequently, the RO continued to deny the claim, as reflected, most recently, in an April 2013 supplemental SOC (SSOC)).  

In June 2013, the Board denied service connection for a right foot disability.  The Veteran again appealed the Board's June 2013 decision to the Court.  In February 2014, the Court granted a JMR filed by representatives for both parties, vacating the Board's decision, and remanding the claim on appeal to the Board for further proceedings consistent with the JMR.  

For reasons expressed  below, the claim on appeal is, again, being  remanded to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran further action, on his part, is required.



REMAND

The Veteran is seeking service connection for a right foot disability.  A remand is required in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  VA has a duty to make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A(a) (West 2002 & Supp. 2013); 38 C.F.R. § 3.159(c),(d) (2013). 

The Board made a decision in this case which was issued on June 25, 2013.  Unbeknownst to the Board, however, outstanding pertinent documents which were not in the paper claims file or any r electronic file at the time of the decision, existed in a temporary folder located at the Roanoke RO.  These 6 documents are specifically identified in the February 2014 JMR.  It is further explained therein that these documents, all of which were dated and received at the RO between February and May 2013, were physically located in a temporary folder located at the RO prior to the issuance of the June 2013 Board decision (now vacated).  

A review of the file reflects that the aforementioned evidence is still neither in the physical claims folder nor in the Veteran's electronic Virtual VA or VBMS file.  Accordingly, pursuant to the JMR, a remand is warranted for initial AOJ consideration of this evidence, and subsequent association of that evidence in the Veteran's physical and/or electronic files, prior to appellate review, as appropriate.  

Also,  in July 2014, additional argument and evidence was added to the file.  The evidence, consisting of a June 2014 medical opinion of Dr. R.S.A., was accompanied by a waiver.  However, even so, the Veteran's representative argues that another medical opinion is now necessary to address whether the "in-service foot condition caused the wart to form" as suggested in the June 2014 private medical opinion.  Accordingly, development of this nature will be requested. 

The Board further notes that it has now been several years since private or VA treatment records have been compiled for the record.  To ensure that all due process requirements are met, and the record is complete, on remand, the AOJ should undertake appropriate action to obtain and associate  should  give the Veteran another opportunity to provide additional information and/or evidence pertinent to the claim on appeal.  The AOJ's letter to the Veteran should explain that he has a full one-year period for response.  See 38 U.S.C.A. § 5103(b)(1) (West 2002); but see also 38 U.S.C.A. § 5103(b)(3) (West Supp. 2013) (amending the relevant statute to clarify that VA may make a decision on a claim before the expiration of the one-year notice period).  

Thereafter, the AOJ should attempt to obtain any additional evidence for which the Veteran provides sufficient information and, if needed, authorization, following the current procedures prescribed in 38 C.F.R. § 3.159 (2013). 

The actions identified herein are consistent with the duties imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2013).  However, identification of specific actions requested on remand does not relieve the RO of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the actions requested above, the RO should also undertake any other development and/or notification action deemed warranted by the VCAA prior to adjudicating the claim on appeal. 

Accordingly, this matter is hereby is hereby REMANDED for the following action:

1.  Ascertain whether the Veteran has received any VA treatment for his right foot from 2005 forward.  If so, all such available VA pertinent records of evaluation and/or treatment of the Veteran should be obtained.  follow the procedures set forth in 38 C.F.R. § 3.159(c) as regards requesting records from Federal facilities.  All records and/or responses received should be associated with the claims file. 

2.  Send to the Veteran and his attorney a letter requesting that the Veteran provide sufficient information, and, if necessary, authorization to obtain any additional evidence pertinent to the appeal that is not currently of record.  Specifically request that the Veteran identify all private sources of for right foot symptomatology since service and to provide an authorization for records of Dr. J.L.L. in Charlottesville, VA.  Also request that he indicate whether he has received any treatment from Dr. J.D., DPM since February 2006.  Annotate the Veteran's responses to these inquiries in a brief memorandum for 
the file.

Clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claim within the one-year period. 

3.  If the Veteran identifies additional evidence, assist him in obtaining any additional evidence identified-to specifically include the pathology report from J.D., DPM, relating to the Veteran's December 2005 or January 2006 laser treatment of the plantar wart (as mentioned in the June 2014 medical opinion of Dr. R.S.A.), to confirm whether it was a wart.  Follow the current procedures set forth in 38 C.F.R. § 3.159.  
All records/responses received should be associated with the claims file.  If any records sought are not obtained,  notify the Veteran of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken. 


4.  After any/all outstanding records and/or responses have been associated with the claims file, arrange for the Veteran to undergo VA examination, by appropriate  physician-preferably, a podiatrist or other  specialist in foot conditions.  

The contents of the entire claims file (paper and electronic), to include documents located in a temporary file at the Roanoke RO, and a complete copy of this REMAND, must be made available to the examiner, and the examination report must include discussion of the Veteran's documented medical history and assertions. All appropriate tests and studies should be accomplished (with all results made available to the examiner prior to the completion of his or her report), and all clinical findings should be reported in detail.  

The examiner should elicit from the Veteran lay reports regarding his right foot symptoms, particularly as to the  nature, onset, and continuity of such symptoms, and record this information in the examination report.  

All currently manifested foot conditions should be diagnosed.  The presence or absence of lesions, calluses, and/or warts should be specifically noted.  The examiner should also specifically address whether the Veteran has "cavovarus" foot, and evidence of hypervascularity, as suggested in the June 2014 opinion of Dr. R.S.A.

Based on review of VA examination findings and opinions (including those prior), the STRs, 2005/2006 post-service medical records of J.D., DPM, as well as review of pertinent evidence added to the file pursuant to this remand, the examiner should provide an opinion as to whether it is at least as likely as not (i.e.,  a 50 percent or greater probability) that any currently manifested right foot condition, had its onset during his service, or, is otherwise medically related to such service (which ended in October 1980). 

In providing the requested opinion, consideration must be given to the Veteran's lay reports of the nature, onset, chronicity and continuity, of his in and post-service symptomatology, as well as to the June 2014 private medical opinion of Dr. R.S.A.  

 The examiner is also specifically requested to address the following matters addressed by the Veteran's attorney  in a July 2014 brief: (a) is it a generally accepted medical premise that irritated lesions which cause a callus will stimulate a wart to develop because it causes hypervascularity? and, (b) is it at least as likely as not that the Veteran's in-service foot symptomatology caused a wart to form which manifested and was treated in 2005 (25 years post-service)?  

Complete, clearly-state rationale for all conclusions reached must be provided.

5.  To help avoid future remand,  ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  Stegall v. West, 11 Vet. App. 268 (1998). 

6.  After completing the requested action, and any additional notification and/or development deemed warranted,  adjudicate the matter on appeal in light of all pertinent lay and clinical evidence (to particularly include all evidence added to the record since the RO's last adjudication of the claim and to specifically include all documents added to the file pursuant to this remand, as well as the documents located in a temporary folder - as identified in the February 2014 JMR) and legal authority. 

8.  If the benefit sought on appeals remain denied, furnish to the Veteran and his attorney an appropriate supplemental statement of the case that includes citation to and discussion of all additional legal authority considered, along with clear reasons and bases for all determinations, and afford them the appropriate time period for response before the claims file is returned to the Board for further appellate consideration. 

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication; it is not the Board's intent to imply whether the benefits requested should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 





action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2013).



